                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                    :
In re:                                              :   Chapter 11
                                                    :
M & G USA CORPORATION, et al., 1                    :   Case No. 17-12307 (BLS)
                                                    :
                  Debtors.                          :   (Jointly Administered)
                                                    :
                                                        Hearing Date: December 17, 2018 at 11:00 a.m. (ET)
                                                    :
                                                        Obj. Deadline: December 17, 2018 at 11:00 a.m. (ET)
                                                    :   Ref. Docket No. 2110 & 2106

         NOTICE OF HEARING ON DEBTORS' FIRST OMNIBUS MOTION
              FOR ENTRY OF AN ORDER AUTHORIZING THEM
    TO ASSUME CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                  PLEASE TAKE NOTICE that on December 10, 2018, the above-captioned

debtors and debtors in possession (collectively, the “Debtors”), filed the Debtors' First Omnibus

Motion for Entry of an Order Authorizing Them to Assume Certain Executory Contracts and

Unexpired Leases [Docket No. 2106] (the “Motion”) with the United States Bankruptcy Court

for the District of Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801 (the

“Bankruptcy Court”). A copy of the Motion was previously served on you.

                  PLEASE TAKE FURTHER NOTICE that on December 11, 2018, the

Bankruptcy Court entered the Order Granting Motion to Shorten Notice and Schedule Hearing

with Respect to Debtors' First Omnibus Motion for Entry of an Order Authorizing Them to

Assume Certain Executory Contracts and Unexpired Leases [Docket No. 2110] (the “Order”). A

copy of the Order is attached hereto as Exhibit 1.


1
        The Debtors are the following nine entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), M & G USA
Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American
Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067. On November 20, 2018, the chapter 11 cases of the following three entities were dismissed:
Mossi & Ghisolfi International S.à r.l. (Case No. 17-12315 (BLS)), M&G Chemicals S.A. (Case No. 17-12316
(BLS)) and M&G Capital S.à r.l. (Case No. 17-12317 (BLS)).


DOCS_DE:222262.1 54032/001
                 PLEASE TAKE FURTHER NOTICE that any response or objection to the

entry of a final order with respect to the relief sought in the Motion must be filed with the

Bankruptcy Court on or before December 17, 2018 at 11:00 p.m. prevailing Eastern Time.

                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) counsel to the Debtors, (a) Jones Day, 250

Vesey Street, New York, NY 10025 (Attn: Scott J. Greenberg, Esq.),

sgreenberg@jonesday.com, and (b) Pachulski Stang Ziehl & Jones, LLP, 919 North Market

Street, 17th Floor, Wilmington, DE 19801 (Attn: Laura Davis Jones, Esq.), ljones@pszjlaw.com;

(ii) the Office of the United States Trustee, 844 King Street, Suite 2207, Wilmington, Delaware

19801 (Attn: Hannah M. McCollum, Esq.), Hannah.mccollum@usdoj.gov; (iii) counsel for the

Pre-Petition First Lien Lender and the DIP Lender, (a) Cleary Gottlieb Steen & Hamilton LLP,

One Liberty Plaza, New York, NY 10006 (Attn: Lisa M. Schweitzer, Esq.),

lschweitzer@cgsh.com, and (b) Young Conaway Stargatt & Taylor, LLP, 1000 North King

Street, Wilmington, DE 19801 (Attn: Pauline K. Morgan, Esq.), pmorgan@ycst.com; (iv)

counsel to the Pre-Petition Second Lien Secured Party, (a) Weil, Gotshal & Manges LLP, 700

Louisiana, Suite 1700, Houston, TX 77002 (Attn: Alfredo R. Perez, Esq.)

alfredo.perez@weil.com, and (b) Morris, Nichols, Arsht and Tunnell LLP, 1201 North Market

Street, 16th Floor, Wilmington, DE 19801 (Attn: Curtis S. Miller, Esq.), cmiller@mnat.com; and

(v) counsel to the Official Committee of Unsecured Creditors, (a) Milbank Tweed Hadley &

McCoy LLP, 28 Liberty Street, New York, New York 10005-1413 (Attn: Dennis F. Dunne),

ddunne@milbank.com, and (b) Cole Schotz P.C., 500 Delaware Avenue, Suite 1410,

Wilmington, Delaware 19801 (Attn: J. Kate Stickles), kstickles@coleschotz.com.




                                                 2
DOCS_DE:222262.1 54032/001
                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE BANKRUPTCY COURT MAY GRANT THE

FINAL RELIEF REQUESTED BY THE MOTION WITHOUT FURTHER NOTICE OR

HEARING.

                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE FINAL RELIEF SOUGHT IN THE MOTION WILL BE HELD ON DECEMBER 17,

2018 AT 11:00 A.M. PREVAILING EASTERN TIME BEFORE THE HONORABLE

BRENDAN L. SHANNON, UNITED STATES BANKRUPTCY COURT JUDGE, AT THE

UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824

MARKET STREET, 6TH FLOOR, COURTROOM NO. 1, WILMINGTON, DELAWARE

19801.

                             [Remainder of Page Intentionally Left Blank]




                                                  3
DOCS_DE:222262.1 54032/001
Dated: December 11, 2018     PACHULSKI STANG ZIEHL & JONES LLP

                             /s/ Joseph M. Mulvihill
                             Laura Davis Jones (DE Bar No. 2436)
                             James E. O’Neill (DE Bar No. 4042)
                             Joseph M. Mulvihill (DE Bar No. 6061)
                             919 N. Market Street, 17th Floor
                             P.O. Box 8705
                             Wilmington, DE 19899-8705 (Courier 19801)
                             Telephone: (302) 652-4100
                             Facsimile: (302) 652-4400
                             Email:      ljones@pszjlaw.com
                                         joneill@pszjlaw.com
                                         jmulvihill@pszjlaw.com

                             and

                             JONES DAY

                             Scott J. Greenberg
                             Stacey L. Corr-Irvine
                             250 Vesey Street
                             New York, NY 10281
                             Telephone:     (212) 326-3939
                             Facsimile:     (212) 755-7306
                             Email:         sgreenberg@jonesday.com
                                            scorrirvine@jonesday.com

                             and

                             Carl E. Black
                             901 Lakeside Avenue
                             Cleveland, Ohio 44114
                             Telephone: (216) 586-7035
                             Facsimile:    (216) 579-0212
                             Email:        ceblack@jonesday.com

                             Co-Counsel for the Debtors and Debtors in
                             Possession




DOCS_DE:222262.1 54032/001
